DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 12/28/20.
	Claims 1-5, 7, 10, 12-15, 19 have been amended.  
Claims 16-18 have been cancelled. 
Claims 20-23 are newly added.
	Claims 1-15, 19-23 are pending.
Remark of Applicants has been considered. 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-15, 19-23 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor device and the method of forming the device comprising:
a first wiring layer on a first side of the first semiconductor base substrate, wherein the first wiring layer includes a first inter-layer insulation layer and a first conductive layer formed in the inter-layer insulation layer, a second wiring layer on a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/THAO P LE/
Primary Examiner, Art Unit 2818